IIosmer, Ch. J.
The objection made is, that the plaintiff has no interest in the cause of action, and of consequence, has no right of suit.
In respect of the costs for prosecution, there is no adjudication that they are to be paid into the state treasury ; and if lite plaintiff has any right to demand them, it is from implication *278only. The fines are made payable to the treasurer, for the use of the state's treasury ; and from this expression it is contended by the plaintiff, that he has an interest in them, explicitly created by the judgments.
A person authorized to sue in a court of law, must have a legal interest in the subject of the suit. If he is the servant or agent only of the creditor, the action cannot be sustained in his name, 1 Chitt. Plead. 3. 5. That a person who has not the legal interest, cannot maintain indebitatus assumpsit, is too clear to be disputed; (6 Conn. Rep. 312.) and that even a promise by simple contract, to the treasurer of a corporation, is, by legal construction, a promise to his principal. The point has frequently been decided. Piggott v. Thompson, 3 Bos. & Pull. 147. Gilmore v. Pope, 5 Mass. Rep. 491. Bainbridge v. Downie, 6 Mass. Rep. 253. 258. Gunn v. Cantine, 10 Johns. Rep. 387.
And by this Court it has been determined, that an action of debt in the name of the state’s treasurer, for a penalty arising from the violation of the statute regulating the sale of spirituous liquors, the penalty being for the use of the state, could not be sustained. Spencer v. Huntington & al. 6 Conn. Rep. 312.
The application of these principles to this case, is extremely obvious.
With respect to the costs of prosecution, it is unquestionably clear, that the plaintiff has no imaginable interest. They are not, even by the judgments, made payable into the state’s treasury; and it is made the duty of the attorney for the state to superintend their collection, as well as that of all fines, and to pay over the same according to law. Stat. 463. tit. 103. s. 10.
The plaintiff has neither the right of property nor the right of possession, until the payment of the costs and of the fines is duly made to him ; and of consequence, no interest in them ; much less, can a legal interest be implied in his favour, until they are deposited within his custody. On the contrary, (lie implication of law is, that the debt is due to the creditor; that is, in this instance, to the state.
The case of Spencer v. Huntington, before cited, settles this point. This subject, however, it is unnecessary further to pursue -, as I am of opinion, that even in relation to the fines made payable, by the judgments, to the treasurer, for the use *279of the treasury, facts much more favourable to support the , , , . . plaintiff s claim, he has no legal interest or right or
The plaintiff is no party to the judgment, for the enforcement of which, his suit has been brought. It is in the name and behalf of the state.
It, however, has been said, that the Court has directed the fines to be paid to the treasurer ; and that this invests him with a legal interest. The fallacy of the remark will appear, by considering the reason of the above direction. It was because the treasurer is to receive the money due to the state, by the express prescription of the statute relating to the treasury department.
His general duties and corresponding rights appear, from the law just cited, to be, to superintend and direct the collection of the revenue and state taxes ; to receive the money arising from them ; and the fines and forfeitures belonging to the state, and all other revenue ; and to make proper entries and credits for the same in public books. From this, it is apparent, that the sentence of the court, directing the payment of the fines to the treasurer, for the use of the state treasury, was not to invest him writh a legal right to the money, or to add to or vary his rights, in the least degree ; but to designate the person and place where, and to whom, pursuant to the statute,the payment was to be made ; and that is its only effect.
The treasurer, then, derives nothing from the judgment, by being not a party to it, and by not having any special interest created by it.
What is his right, by virtue of his general powers T It is to superintend the collection of funds, as being part of the public revenue, and to receive the money when collected. When it gets into his hands, he is trustee of it for the state ; but before this event, he is a public agent only, to quicken its collection, From this it is a consequence, that the treasurer has no legal interest in the fines due to the state, until they are received by him ; and^ after this fact, as trustee only.
If be obtains judgment in his own name, in any case, he has a legal right in it ; and if he takes a bond to himself as treasurer, this complete cause of action in itself, undoubtedly, is his. But a direct promise to him, by simple contract, as state treasurer, is, by construction of law, a promise to the state ; and a debt due to the state he has no legal right to, by implication of law.
*280It results, that the determination below was erroneous, for the reasons before mentioned ; and for this cause I am of opinion, that in the judgment complained of, there is manifest error.
Peters, Daggett and Williams, Js., were of the same opinion.
Bissell, J. gave no opinion, being a party on the record.
Judgment reversed.